Citation Nr: 0525647	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for immature personality 
disorder. 

2.	Entitlement to service connection for panic disorder with 
adjustment disorder with depression and anxiety. 

3.	Entitlement to service connection for ischemic heart 
disease. 

4.	Entitlement to service connection for bilateral hearing 
loss. 

5.	Entitlement to service connection for tinnitus. 

6.	Entitlement to service connection for chloracne of the 
hands and face, due to herbicide exposure. 

7.	Entitlement to service connection for diabetes mellitus, 
due to herbicide exposure. 

8.	Entitlement to service connection for a left knee 
disorder. 

9.	Entitlement to service connection for bone spurs of the 
heels. 

REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from September 1963 
to August 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Detroit, Michigan, Regional Office (RO).  In 
March 2005, the veteran testified before the Board at a 
hearing held at the RO. 


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all available evidence needed for disposition 
of the claims has been obtained.   

2.  The service medical records reveal that the veteran was 
treated for a personality disorder.

3.  There is no evidence of a panic disorder with adjustment 
disorder with depression and anxiety; ischemic heart disease; 
bilateral hearing loss; or tinnitus in service or for many 
years thereafter, and no competent evidence of a nexus 
between the veteran's current disabilities and his period of 
active service.   

4.  The veteran did not serve in the Republic of Vietnam 
during service, nor was he exposed to herbicides.  

5.  The veteran has not been diagnosed with chloracne of the 
hands and face, nor is there evidence of a skin disorder 
diagnosed in service or for many years thereafter, and no 
competent evidence of a nexus between the veteran's current 
skin disorder and his period of active service

6.  Diabetes mellitus was not diagnosed during or within a 
year of discharge from service.

7.  In March 2005, prior to the promulgation of a decision in 
the appeal, the VA received notification from the veteran in 
which he withdrew his request for his appeal for the issues 
of entitlement to service connection for a left knee disorder 
and bone spurs of the heels.


CONCLUSIONS OF LAW

1.  An immature personality disorder is not a disease for 
which VA compensation is warranted. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  Service connection for panic disorder with adjustment 
disorder with depression and anxiety is not established.  
38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  Service connection for ischemic heart disease is not 
established.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

4.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

5.  Service connection for tinnitus is not established.  
38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

6.  Service connection for chloracne of the hands and face is 
not established.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

7.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

8.  The criteria for withdrawal of a substantive appeal by 
the veteran for service connection for a left knee disorder 
have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).

9.  The criteria for withdrawal of a substantive appeal by 
the veteran for service connection for bone spurs of the 
heels have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, the Board must consider if VA has complied with 
all of its requisite duties to notify and to assist the 
appellant.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed the veteran's claims in a July 
2002 decision, after the enactment of VCAA.  

The RO advised the veteran in a letter dated in November 2001 
of what information and evidence was needed to substantiate 
his service connection claims for a psychiatric disorder, 
bilateral hearing loss, tinnitus, chloracne of the hands and 
face, diabetes mellitus, left knee disorder, and bone spurs 
of the heels.  The letter also advised him of the information 
and evidence that should be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to his claims.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page two of the November 2001 letter, the RO specifically 
explained the evidence it needed from the veteran.  In a 
September 2002 letter, as noted above, the RO specifically 
requested evidence regarding the veteran's claim that he 
served in the Republic of Vietnam during his service.  The RO 
issued the statement of the case to the veteran in May 2003 
listing the relevant regulations that explained the criteria 
to prove his claims.

In view of the above-described correspondence, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims; he has been given every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran, 
including his SSA disability records.  The Board is not aware 
of a basis for speculating that any other relevant VA or 
private treatment records exist that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.  The post-service 
medical evidence, to include the veteran's private medical 
records and SSA records, is sufficient to decide the claims 
on appeal, without scheduling a VA examination.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board now turns to the merits of the veteran's claims.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits. 38 C.F.R. § 3.303(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Service connection may be warranted for a disorder that was 
chronic in service or if the disorder was not chronic, for a 
disorder that was present in service and shown to have 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation, such as 
symptoms.  Savage, supra.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including psychoses, organic disease 
of the nervous system (to include sensorineural hearing 
loss), and diabetes mellitus, are presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3) 
3.309(a).    

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Psychiatric Disorder, Ischemic Heart Disease,
Bilateral Hearing Loss, and Tinnitus

First, the veteran seeks service connection for an immature 
personality disorder.  This is not considered to be a type of 
disease for which compensation may be paid by VA.  38 C.F.R. 
§ 3.303(c).  Therefore, this claim is denied.

Moreover, with respect to the claims for service connection 
for a panic disorder with adjustment disorder with depression 
and anxiety, for ischemic heart disease, for bilateral 
hearing loss, and for tinnitus, the Board finds that the 
preponderance of the evidence is against these claims.  

Although the service medical records show treatment for a 
personality problem early in service, they are negative for a 
diagnosed psychiatric disorder.  According to a February 1966 
service consultation report, the examiner noted that the 
veteran had been diagnosed in 1964 with an S-2 profile and an 
immature personality.  Since that time, he had been 
transferred to veterinary medicine and had been doing well.  
The examiner changed the veteran's profile to S-1 and no 
psychiatric disease was noted at that time.  The veteran's 
July 1967 discharge examination report is negative for 
psychiatric abnormality.  

The July 1967 discharge examination report is also negative 
for findings of ischemic heart disease, and tinnitus.  And 
the audiometric test results do not meet the criteria for 
hearing loss as set out in 38 C.F.R. § 3.385.

Thus, there is no evidence of record showing that the veteran 
was diagnosed with a psychiatric disorder, ischemic heart 
disease, bilateral hearing loss, and/or tinnitus within a 
year of discharge.  38 C.F.R. §§ 3.307, 3.309.

The post-service medical evidence reveals that the veteran 
was treated for psychiatric problems in the early 1990s.  
According to a January 1991 psychiatric evaluation report, 
D.S.S., M.D., diagnosed the veteran with an adjustment 
disorder with depressed and anxious mood.  The doctor 
reported that the veteran had been under considerable stress 
at his job, where he had worked for the last 19 1/2 years. The 
doctor's mental examination revealed that there was no 
history of panic attacks, paranoid ideation, or other 
psychotic mental content or thought processes.  The records 
indicate that the veteran continued to treat with Dr. D.D.S.  
According to the doctor's treatment records, he did not link 
any current psychiatric disorder to the veteran's military 
service.

The post-service medical evidence also shows that the veteran 
is currently diagnosed as having and is treated for ischemic 
heart disease, bilateral hearing loss, and tinnitus.  
However, the Board notes that there is no evidence of 
ischemic heart disease; bilateral hearing loss; or tinnitus 
during or within one year of service.  The service records 
only provide evidence against his claim. The post-service 
medical evidence shows the first treatment for these 
disorders over 25 years after the veteran was discharged from 
service.

The Board has obtained records from the Social Security 
Administration (SSA) regarding the veteran's claim for 
disability benefits.  These SSA records, which are dated over 
30 years after the veteran's discharge from service, are not 
relevant with respect to whether the veteran developed a 
psychiatric disorder, ischemic heart disease, bilateral 
hearing loss, or tinnitus during or within a year of service.  
They pertain only to current findings, not to the period of 
active service in question.

Therefore, service connection may not be established based on 
chronicity in service or for disability first seen in service 
with continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, supra.  In addition, the presumptions of in-service 
incurrence for certain disorders (such as psychoses, 
sensorineural hearing loss, and cardiovascular disease) do 
not apply here.  In part, one of the claimed disorders is not 
eligible for such presumptive consideration based on the 
presence of compensable symptomatology within one year after 
service (panic disorder with adjustment disorder with 
depression and anxiety), and any of the claimed disorders 
that might be eligible for such presumptive consideration 
(ischemic heart disease, bilateral hearing loss, and 
tinnitus) did not become manifest to a compensable degree 
within one year after the appellant's separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3) 3.309(a).  

The Board notes the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorders.  Such a lapse of time is a factor to be 
considered in evaluating a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's current psychiatric disorder, ischemic 
heart disease, bilateral hearing loss, or tinnitus and his 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Board 
emphasizes that the veteran, as a lay person, is not 
competent to offer an opinion as to the etiology of his 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, his personal opinion 
that he had a panic disorder with adjustment disorder with 
depression and anxiety, ischemic heart disease, bilateral 
hearing loss, and/or tinnitus in service or that these 
disorders were otherwise related to service is not a 
sufficient basis for awarding service connection.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims for service connection for a 
panic disorder with adjustment disorder with depression and 
anxiety, ischemic heart disease, bilateral hearing loss, and 
tinnitus.  38 U.S.C.A. § 5107(b).   

Chloracne and Diabetes Mellitus

Service connection may be presumed based on herbicide 
exposure for specified diseases manifested to a degree of 10 
percent within a specified period in a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  Service connection may also be 
presumed based on herbicide exposure for each additional 
disease that the Secretary determines in regulations 
prescribed under this section warrants a presumption of 
service connection by reason of having a positive association 
with exposure to an herbicide agent, and that becomes 
manifest within the period (if any) prescribed in such 
regulations in a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. §1116(a).  

When the Secretary determines on the basis of sound medical 
and scientific evidence that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease for the 
purposes of this section.  38 U.S.C.A. § 1116(b)(1).  For the 
purpose of this subsection, the Secretary shall take into 
account (A) reports received by the Secretary from the 
National Academy of Sciences under section 3 of the Agent 
Orange Act of 1991 [note to this section], and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, capable of replication, and withstand peer 
review.  38 U.S.C.A. §1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§1116(b)(3).

Governing law and regulations provide, however, that a 
veteran must have had actual duty or visitation in the 
Republic of Vietnam to be afforded the presumption of 
exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(iii); see 
also VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  

The veteran's DD Form 214 is negative for service overseas, 
let alone service in the Republic of Vietnam.  Therefore, the 
Board finds that the veteran did not have service in Vietnam, 
as contemplated by 38 C.F.R. § 3.307(a)(6)(iii), and his 
exposure to Agent Orange or other herbicide agent may not be 
presumed.  There is no service or other competent evidence 
tending to corroborate the veteran's account of having been 
exposed to herbicides while serving in the United States.  

The veteran testified that he traveled to the Republic of 
Vietnam by request of his commanding officer on several 
occasions.  These reported trips are not documented in the 
veteran's DD Form 214.  The RO specifically filed a request 
with the National Personnel Records Center (NPRC) in February 
2002 to verify the veteran's claimed service in the Republic 
of Vietnam.  The NPRC responded in April 2002 that there was 
no record of Vietnam service in the veteran's records.  

In September 2002, the RO issued a letter to the veteran 
requesting that he provide specific dates of his reported 
trips to the Republic of Vietnam during service.  The RO 
requested the veteran's unit assignment, air logs/manifests, 
orders to Vietnam, and any other evidence showing that he 
traveled there during service.  Although the veteran 
responded, he did not provide the requested, detailed 
information.  The veteran's service records show that he 
never traveled outside the United States, despite his 
recollection otherwise.  The Board acknowledges the veteran's 
insistence that he was given special, undocumented orders to 
travel to Vietnam during his active service, in connection 
with his military field of expertise involving dogs.  
However, there is absolutely no corroboration in any 
available service personnel records or documents for the 
veteran's account.  The Board must conclude, on the basis of 
the available evidence, that the veteran never traveled to 
Vietnam.  

The veteran has also maintained that he was exposed to Agent 
Orange while stationed at Elgin Air Force Base.  The 
veteran's service records do not show that he was exposed to 
Agent Orange while stationed there.  

As such, presumptive service connection is not warranted for 
chloracne or diabetes mellitus in this case. 

Although the veteran has argued that his claimed disabilities 
are the result of presumed exposure to Agent Orange 
(herbicide), and not that such was first manifested during 
service, VA must also ascertain whether there is any basis to 
indicate that the disorder was incurred by any incident of 
military service.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).

In that regard, service medical records are negative for 
treatment or diagnosis of chloracne or diabetes mellitus or 
note of any manifestations thereof.  Instead, the post-
service VA medical records demonstrate that the veteran has 
been treated for diabetes mellitus only recently, nearly 
three decades after discharge from active duty service.

Furthermore, the record contains no competent medical opinion 
linking the veteran's current diagnosis of diabetes mellitus 
or seborrheic dermatitis to his military service.  Instead, 
the evidence of a nexus between service during the Vietnam 
era and exposure to herbicides is limited to the veteran's 
own statements.  The veteran has not claimed that he has 
special medical training nor does the record demonstrate that 
he is medically trained.  His statements drawing a connection 
between his service and the diagnosis of diabetes mellitus or 
a skin disorder are not competent medical evidence since a 
layperson, such as the veteran, is not qualified to render an 
opinion concerning medical causation.  See Espiritu, supra.  
Absent competent evidence of a causal nexus between diabetes 
mellitus or a skin disorder and service, the veteran is not 
entitled to service connection on a direct basis or 
presumptive basis.  

Left Knee Disorder and Bone Spurs

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204.

The veteran had previously appealed the RO's denials of his 
claims for service connection for a left knee disorder and 
bone spurs of the heels.  In March 2005, he submitted a 
signed document withdrawing his appeal of these claims.  He 
also withdrew these issues orally at the March 2005 hearing; 
his statements appear in the official transcript of that 
hearing.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  There is no other issue before the Board at 
this time.  Accordingly, the Board does not have jurisdiction 
to review the appeals service connection for a left knee 
disorder and bone spurs of the heels and they are dismissed. 


ORDER

Service connection for immature personality disorder is 
denied.  

Service connection for a panic disorder with adjustment 
disorder with depression and anxiety is denied.  

Service connection for ischemic heart disease is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for chloracne of the hands and face is 
denied.  

Service connection for diabetes mellitus is denied.  

The appeal of the claim for service connection for a left 
knee disorder is dismissed.

The appeal of the claim for service connection for bone spurs 
of the heels is dismissed.


	                        
____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


